Case 21-30085-hdh11 Doc 504 Filed 04/07/21                        Entered 04/07/21 11:35:47             Page 1 of 37



     NELIGAN LLP                                               GARMAN TURNER GORDON LLP
     PATRICK J. NELIGAN, JR.                                   GREGORY E. GARMAN
     State Bar No. 14866000                                    Nevada Bar No. 6654, admitted pro hac vice
     DOUGLAS J. BUNCHER                                        Email: ggarman@gtg.legal
     State Bar No. 03342700                                    WILLIAM M. NOALL
     JOHN D. GAITHER                                           Nevada Bar No. 3549, admitted pro hac vice
     State Bar No. 24055516                                    Email: wnoall@gtg.legal
     325 North St. Paul, Suite 3600                            DYLAN CICILIANO
     Dallas, Texas 75201                                       Nevada Bar No. 12348, admitted pro hac vice
     Telephone: 214-840-5333                                   E-mail: dciciliano@gtg.legal
     Facsimile: 214-840-5301                                   7251 Amigo Street, Suite 210
     pneligan@neliganlaw.com                                   Las Vegas, Nevada 89119
     dbuncher@neliganlaw.com                                   Telephone: 725-777-3000
     jgaither@neliganlaw.com                                   Facsimile: 725-777-3112
     Counsel for Debtors and                                   Counsel for Debtors
     Debtors-in-Possession                                     and Debtors-in-Possession


                                  UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

 IN RE:                                                       §            CHAPTER 11
                                                              §
 NATIONAL RIFLE ASSOCIATION OF                                §            CASE NO. 21-30085-hdh11
 AMERICA and SEA GIRT LLC,                                    §
                                                              §
            DEBTORS1                                          §            Jointly Administered
                                                              §

                DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
           DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO

            The National Rifle Association of America (“NRA”) and Sea Girt LLC (“Sea Girt” and

 together with NRA, the “Debtors”), debtors and debtors-in-possession, by and through their

 counsel, submit the following Objections and Counter-Designations to the Ackerman McQueen,

 Inc.’s (“AMc”) Deposition Designations.

 ...

 ...




 1
     The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt).

 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                                                     Page 1 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21               Entered 04/07/21 11:35:47        Page 2 of 37




                                      GENERAL OBJECTIONS

         The Debtors object to the designations of any portion of the transcripts of Daniel Boren,

 Millie Hallow, Carolyn Meadows, Oliver North, and Steve Hart for those reasons asserted in the

 Debtors’ Objections to Deposition Testimony from Prior Unrelated Cases and for Which

 Witnesses are Not Unavailable and Request to Exclude the Same [ECF No. 494] (“Motion to

 Exclude”) which arguments are incorporated herein as if fully set forth herein. The objections and

 counter-designations are therefore applicable only to the extent that the Motion to Exclude is

 overruled or the objections stated herein are otherwise overruled.

         The Debtors further reserve their right to raise objections to testimony as it is read into the

 record or played live at the hearing in this matter.

         Furthermore, the designations included testimony that may be cited as confidential and

 therefore, upon the Court’s ruling on objections and testimony being submitted for the record, certain

 information may need to be sealed as appropriate.

         Finally, the designating party has not indicated an intent to introduce any exhibits through

 these designations and Debtors reserves their rights to object if, and when, the designating party

 moves for the admission of any exhibits into evidence.

         Debtors reserve the right to amend or supplement these objections and counter-designations.

                                      SPECIFIC OBJECTIONS

 Deposition of Daniel Boren, taken November 30, 2020

      Page: Lines                           Objections                       Counter-designations

  6:8-16                  Relevance (FRE 401)

  8:16-9:9                Relevance

  12:7-11                 Relevance

  13:1-9                  Relevance

  13:14-21                Relevance


 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                                        Page 2 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21       Entered 04/07/21 11:35:47       Page 3 of 37




     Page: Lines                    Objections                     Counter-designations

  24:2-9            Relevance; FRE 106 [24:1]; Assumes facts
                    not in evidence; Foundation (FRE 602)

  25:15-27:16       Foundation; Speculation; Assumes facts not
                    in evidence; Hearsay (25:22-26:13, 27:1-16)

  28:6-29:1         Relevance; Speculation; Foundation

  29:6-30:10        Relevance; Speculation; Hearsay (29:14-
                    30:10)

  30:15-19          Hearsay (30:15-19)                            30:20-24

  30:25-31:7        Relevance

  31:22-32:10       Foundation; Speculation; Hearsay (31:22-      31:17-21
                    32:6)

  32:15-23          FRE 106 (32:14]); Speculation; Calls for a    32:24-33:2
                    legal conclusion

  33:7-11

  35:23-38:4        Relevance; Foundation (37:18-38:4);
                    Speculation (37:18-38:4); Hearsay (37:2-12,
                    37:16-38:4)

  38:16-18          Relevance; Ambiguous                          38:5-15

  39:8-40:25        Foundation; Speculation; Hearsay (39:15-      38:19-39:7
                    19, 39:23-40:25)

  42:3-7            Relevance; Ambiguous; Hearsay (42:3-
                    42:7)

  43:7-13

  44:9-18

  45:21-46:23       Relevance; Hearsay (45:21-46:2)

  47:19-48:18       Speculation (48:13-18)




 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                               Page 3 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21        Entered 04/07/21 11:35:47     Page 4 of 37




     Page: Lines                    Objections                    Counter-designations

  49:4-50:12        Relevance; Hearsay (49:20-50:9);
                    Speculation

  52:1-53:10        Relevance; Foundation; Speculation           53:11-53:15

  43:16-19          Improper Designation; Relevance

  54:24-55:15       Relevance; Hearsay (55:8-15)                 55:16-19

  55:21-57:10       Relevance; Assumes facts not in evidence;
                    Document speaks for itself; Hearsay (56:9-
                    57:10)

  57:14-58:10       Relevance; Foundation; Speculation;
                    Hearsay (58:2-58:10)

  60:22-61:9        Relevance; Hearsay (61:1-9)

  61:20-62:20       Hearsay (61:24-62:20)

  62:23-53:9        Improper Designation; FRE 106 (62:21-22,     63:10-14
                    63:1-9); Relevance

  64:20-65:18       Hearsay (64:20-65:18)

  65:23-67:5        Relevance; Speculation

  67:13-18          Relevance; Hearsay (67:16-18)

  67:23-68:23       Relevance; Speculation; Hearsay (68:14-
                    23); Ambiguous

  69:9-21                                                        69:22-70:3

  70:4-6            Relevance

  71:24-72:7        Relevance

  72:16-24          Relevance; Hearsay (72:16-24)

  73:2-15           Relevance; Speculation

  73:21-74:10       Relevance; Hearsay (74:3-10)



 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                              Page 4 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21       Entered 04/07/21 11:35:47     Page 5 of 37




     Page: Lines                    Objections                   Counter-designations

  74:14-75:3        Relevance; Foundation; Speculation

  75:19-76:12       Relevance; Hearsay (76:7-12)

  76:16-77:1        Relevance; Document speaks for itself

  78:16-20          Relevance; Document speaks for itself;
                    Hearsay; Hearsay within Hearsay

  79:20-80:5        Document speaks for itself; Hearsay;
                    Speculation; Legal Conclusion

  80:15-81:5        Hearsay                                     81:6-9

  81:10-13          Document speaks for itself

  82:11-83:3

  83:9-17

  84:1-4            Counsel’s question is not evidence; FRE
                    106 (83:25)

  84:10-87:9        Counsel’s question is not evidence;
                    Speculation; Document speaks for itself;
                    Hearsay

  90:16-20          Relevance

  90:25-91:5        Relevance; Hearsay

  94:7-95:23        Relevance; Speculation

  113:11-25

  118:8-21          Hearsay; Ambiguous; Document speaks for
                    itself

  121:1-3           Relevance

  121:9-25          Hearsay

  131:12-17



 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                             Page 5 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21       Entered 04/07/21 11:35:47      Page 6 of 37




     Page: Lines                    Objections                    Counter-designations

  132:11-133:2                                                   133:3-14

  135:12-24         Improper Designation; Relevance

  136:1-7           Improper Designation; Relevance

  136:12-15         Relevance

  137:3-23          Relevance; Hearsay (137:18-23)

  138:14-139:2

  139:7-16

  146:13-147:15     Document speaks for itself; Relevance;
                    Speculation

  151:19-152:13

  152:20-25

  157:10-159:24     Improper Designation; Relevance;
                    Document speaks for itself; Hearsay;
                    Hearsay within Hearsay

  160:2-3

  160:5-161:16      Improper Designation; FRE 106 (160:4);
                    Relevance (FRE 401)

  164:17-165:12     Lack of Foundation; Relevance;
                    Argumentative, Leading, Form, Assumes
                    facts not in evidence

  165:16-18         Improper Designation; FRE 106 (165:15);
                    Relevance

  166:2-7           Ambiguous; Relevance                         165:19-166:1

  166:11-169:20     Improper Designation; FRE 106 (166:8-10);
                    Relevance; Question calls for speculation,
                    legal conclusion, and characterization of
                    events that occurred (169:17-20)



 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                             Page 6 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21            Entered 04/07/21 11:35:47     Page 7 of 37




     Page: Lines                       Objections                     Counter-designations

  171:2-5              Relevance; Question calls for speculation,
                       legal conclusion, and characterization of
                       events that occurred

  171:8-173:23         Relevance; Document speaks for itself;
                       Question calls for speculation and
                       characterization of events that occurred;
                       incomplete hypothetical; argumentative

  177:10-13

  177:24-178:8         Question calls for speculation and
                       characterization of events that occurred;
                       incomplete hypothetical; argumentative

  180:17-181:22


 Deposition of Millie Hallow, taken January 1, 2020

     Page: Lines                       Objections                     Counter-designations

  10:8-13

  10:18-22

  19:20-20:24

  23:2-25

  27:23-30:19

  34:3-22

  35:17-36:17

  37:6-18

  39:2-45:2

  45:14-46:25

  47:10-49:12


 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                                  Page 7 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21        Entered 04/07/21 11:35:47     Page 8 of 37




     Page: Lines                    Objections                    Counter-designations

  49:25-51:24       Attorney-client privilege

  52:16-54:10       Relevance

  56:1-57:25        Improper designation attorney colloquy is
                    not evidence

  58:8-25           Improper designation attorney colloquy is
                    not evidence

  59:20-61:13

  62:7-20           Relevance

  65:13-66:20

  69:2-75:23        Hearsay; relevance

  77:10-80:1

  89:14-90:4        Lacks foundation; calls for speculation

  94:11-25          Form; calls for speculation

  96:1-97:8         Ambiguous; lacks foundation

  105:12-19         Assumes facts not in evidence

  106:10-107:2

  110:11-113:11     Ambiguous; misleading

  126:9-129:14      Ambiguous; misleading

  130:7-12

  132:20-134:19

  137:3-138:21

  139:3-18

  140:15-151:12


 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                              Page 8 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21        Entered 04/07/21 11:35:47     Page 9 of 37




     Page: Lines                     Objections                    Counter-designations

  151:16-154:3

  155:14-21

  160:15-161:9      Lacks foundation; ambiguous

  161:13-163:22

  164:7-166:19

  167:1-172:12      Hearsay; calls for speculation

  172:16-173:10     Lacks foundation; calls for speculation

  173:19-175:14     Hearsay; calls for speculation; lacks
                    foundation

  175:16-176:7

  176:14-24         Lacks foundation; calls for speculation

  177:1-187:23      Lacks foundation (182:13-14, 183:1-2,
                    183:11-12, 186:21-24); hypothetical; vague;
                    ambiguous (185:11-14)

  188:21-197:25     Improper opinion, lacks foundation (190:4-
                    5); vague; hypothetical; relevance (197:7-16

  199:1-201:2       Lacks foundation

  201:11-202:25     Argumentative (202:18-21);
                    Mischaracterizes prior testimony

  203:6-204:9       Calls for legal conclusion; ambiguous

  204:12-205:15     Calls for legal conclusion; calls for
                    speculation

  205:24-206:12

  206:21-208:19     Misstates prior testimony; misleading (20-
                    23)




 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                              Page 9 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21          Entered 04/07/21 11:35:47    Page 10 of 37




 Deposition of Steve Hart, taken February 4, 2020

      Page: Lines                      Objections                   Counter-designations

  11:9-10

  12:3-6

  12:18-13:2           Ambiguous; Misleading

  17:5-8

  17:11-18:9

  18:13-22

  21:11-20

  22:1-5

  22:10-25:5           Relevance

  25:12-26:5

  27:10-28:7           Relevance

  43:15-45:4

  47:3-48:9

  52:20-56:9           Ambiguous; Misleading; Lacks Foundation

  57:2-61:22           Ambiguous; Misleading; Lacks Foundation

  62:15-65:22          Ambiguous; Misleading; Lacks Foundation

  66:15-68:20          Ambiguous; Misleading; Lacks Foundation

  69:4-14

  70:15-71:18

  77:8-78:10           Lacks foundation; Calls for speculation

  79:8-80:18           Lacks foundation; Calls for speculation


 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                                Page 10 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21        Entered 04/07/21 11:35:47    Page 11 of 37




      Page: Lines                    Objections                   Counter-designations

  81:5-82:18

  82:21-83:9         Ambiguous; Misleading; Lacks Foundation

  84:5-6

  84:22-85:14        Ambiguous

  91:6-95:20         Attorney-client privilege

  101:11-21          Ambiguous; Misleading; Lacks Foundation

  105:4-106:1

  106:19-108:4

  109:7-11

  110:10-20

  111:1-6

  111:10-11

  111:15-16

  112:5-113:6        Relevance

  114:22-116:6

  116:12-120:9       Ambiguous; Misleading; Lacks Foundation;
                     hearsay

  121:14-19

  123:5-129:22       Lacks foundation; Calls for speculation

  131:3-132:15

  133:16-134:14

  134:20-135:22      Attorney-client privilege



 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                              Page 11 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21        Entered 04/07/21 11:35:47    Page 12 of 37




      Page: Lines                    Objections                     Counter-designations

  137:14-138:22

  139:20-142:22

  143:4-144:22       Lacks foundation; Calls for speculation

  145:8-146:1        Ambiguous; Misleading; Lacks Foundation;
                     hearsay

  146:11-147:2

  149:1-7

  149:17-20

  150:4-8

  150:16-152:14      Hearsay; speculation

  154:11-156:19

  157:15-21

  158:6-12

  159:20-162:11

  162:17-21          Compound; hearsay

  163:1-16

  164:12-166:6       Attorney client privilege; lacks foundation

  167:5-168:9                                                      168:10-169:16

  169:18-174:12      Lacks foundation; ambiguous; hearsay

  178:1-179:19

  180:1-4            Ambiguous; Misleading

  180:20-181:20      Ambiguous; Misleading



 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                              Page 12 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21        Entered 04/07/21 11:35:47    Page 13 of 37




      Page: Lines                    Objections                   Counter-designations

  183:15-17

  184:2

  186:7-187:1        Ambiguous; Misleading, foundation

  187:16-188:22

  189:2-7            Attorney client privilege; speculation

  190:12-191:4       Question/answer is derived and based on
                     hearsay

  192:4-10

  196:11-197:13      Question/answer is derived and based on
                     hearsay; attorney client privilege

  198:14-203:2       Hearsay

  206:11-207:11      Ambiguous, speculation

  207:21-208:20

  209:3-9            Hearsay

  211:13-18          Hearsay

  212:5-8

  214:1-12           Speculation, foundation

  215:3-21           Hearsay, speculation, foundation

  216:18-22          Hearsay, speculation, foundation

  218:13-21          Hearsay, speculation, foundation

  220:3-11

  220:22-222:7       Speculation, foundation

  223:8-224:18       Speculation, foundation


 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                              Page 13 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21        Entered 04/07/21 11:35:47    Page 14 of 37




      Page: Lines                    Objections                   Counter-designations

  225:11-225:20      Hearsay, attorney client privilege

  225:22-226:2       Speculation, ambiguous

  226:10-16          Speculation, ambiguous

  226:22-231:3       Speculation, ambiguous, hearsay

  231:13-232:18      Speculation, ambiguous

  235:1-8            Speculation, relevance, ambiguous

  235:11-237:14      Speculation, relevance, ambiguous

  240:6-241:5        Speculation, relevance, ambiguous

  242:10-243:5       Speculation, relevance, ambiguous

  247:11-249:5       Speculation, relevance, ambiguous

  250:6-251:4        Lacks foundation, Speculation, relevance

  253:6-13

  254:4-258:3        Speculation, ambiguous, hearsay

  258:13-19

  259:22-260:18      Hearsay

  262:19-268:9       Speculation, relevance                      268:10-19

  276:22-277:22      Speculation

  279:14-280:21      Lacks foundation, speculation

  281:1-20           Hearsay

  282:16-285:10      Lacks foundation, speculation

  287:1-11           Relevance




 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                              Page 14 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21         Entered 04/07/21 11:35:47    Page 15 of 37




      Page: Lines                    Objections                    Counter-designations

  288:4-18           Relevance

  289:3-7            Relevance

  289:11-292:15      Speculation, relevance, lacks foundation

  293:12-14

  293:20

  295:5-17

  296:6-297:5        Speculation, relevance, lacks foundation

  298:22-300:13      Speculation, relevance, lacks foundation

  300:21-301:11      Speculation, relevance, lacks foundation

  301:11-302:22

  303:10-304:7

  304:18-306:21      Speculation, relevance, lacks foundation

  307:14-17          relevance, lacks foundation

  310:4-311:16       Speculation, relevance, lacks foundation

  311:21-318:3       Speculation, relevance, lacks foundation,
                     hearsay

  319:3-9

  319:18-320:13      Speculation, relevance, lacks foundation

  321:1-325:22       Relevance, hearsay

  327:19-330:2       Lacks foundation

  331:20-332:2

  337:22-338:14



 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                               Page 15 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21        Entered 04/07/21 11:35:47    Page 16 of 37




      Page: Lines                    Objections                   Counter-designations

  339:12-340:6

  341:9-18           Speculation, relevance, lacks foundation

  341:22-343:4       Speculation, relevance, lacks foundation

  343:10-344:8       Relevance

  353:13-354:1       Relevance

  354:10-355:22      Relevance

  358:20-359:8       Relevance, attorney client privilege

  365:3-369:10       Relevance

  373:2-7

  373:21-375:13      Relevance

  377:6-8            Relevance

  377:19-378:1       Relevance; speculation

  379:6-380:11       Relevance; speculation

  381:1-3

  381:8

  381:18-384:3       Relevance; speculation

  384:21-385:7       Relevance

  387:4-7

  388:14-20          Relevance

  393:15-397:8       Relevance; speculation

  401:16-402:10      Lacks foundation, speculation




 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                              Page 16 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21         Entered 04/07/21 11:35:47    Page 17 of 37




      Page: Lines                     Objections                   Counter-designations

  402:18-406:6        Relevance

  406:16-407:16       Relevance

  108:2-409:6

  410:8-22            Speculation

  413:2-22            Attorney client privilege

  414:7-415:3

  430:13-431:7

  431:17-22           Relevance

  433:8-436:18        Attorney client privilege

  461:17-462:21       Speculation, relevance

  463:12-16

  465:18-22

  466:11-467:19

  470:11-471:21


 Deposition of Carolyn Meadows, taken January 29, 2020

      Page: Lines                     Objections                   Counter-designations

  14:19-15:16                                                     36:11-16

  33:21-35:13

  35:22-36:10

  38:14-39:8

  39:11




 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                               Page 17 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21     Entered 04/07/21 11:35:47    Page 18 of 37




      Page: Lines                 Objections                   Counter-designations

  39:13-15

  40:2-10

  40:14-15

  40:17-79

  45:19-46:22

  47:6-13

  50:15-51:16

  52:6-21

  63:3-64:9

  66:11-68:2

  68:9-12

  68:14

  68:16-69:9

  85:16-86:14

  86:19-20

  87:2

  106:10-107:20

  109:20-110:12

  110:14-15

  114:19-115:17

  115:22-116:3

  116:15-117:16

  118:1-119:5                                                 117:17-22



 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                           Page 18 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21         Entered 04/07/21 11:35:47    Page 19 of 37




      Page: Lines                     Objections                   Counter-designations

  119:7-13           Calls for speculation; improper opinion

  119:18-120:1       Calls for speculation; calls for a legal
                     conclusion

  123:19-125:11

  125:13-127:15      Calls for speculation; calls for a legal
                     conclusion

  127:17-128:5       Calls for speculation

  140:4-18

  142:3-20

  143:18-19

  144:20-146:2

  147:13-152:15      Hearsay; Calls for speculation

  158:1-18

  166:6-172:13       Hearsay; calls for speculation

  185:11-188:22      Improper opinion; calls for speculation;
                     hearsay

  189:9-191:20

  201:17-208:19      Assumes facts not in evidence; calls for     208:21-22
                     speculation; improper opinion

  209:1-212:14       Calls for a legal conclusion; calls for
                     speculation

  223:10-227:21      Improper opinion; calls for speculation

  228:22

  230:18

  231:22-232:10



 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                               Page 19 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21          Entered 04/07/21 11:35:47    Page 20 of 37




      Page: Lines                      Objections                   Counter-designations

  233:12-234:14

  239:3-240:12

  241:21-243:15        Assumes facts not in evidence

  250:5-7              Assumes facts not in evidence

  252:20-253:4         Assumes facts not in evidence

  259:14-260:20        Form

  261:1-15             Hearsay

  262:1-263:20

  264:10-17

  335:6-16


 Deposition of Oliver North, taken December 18, 2019

      Page: Lines                      Objections                   Counter-designations

  12:19-25

  15:9-18:3            Relevance

  18:23-20:24

  21: 10-22:4

  22:9-23:3            Form, leading

  24:1-9               Form, leading

  24:12-26:5

  26:13-28:23

  29:12-30:17          Inadmissible as privileged information
  30:19-31:11          belonging to NRA; Hearsay
  32:7-34:1



 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                                Page 20 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21        Entered 04/07/21 11:35:47    Page 21 of 37




      Page: Lines                    Objections                   Counter-designations

  34:11-35:25

  36:12-37:17

  38:11-39:24

  41:6-12            Form, leading; Lacks foundation, assumes
                     facts not in evidence


  41:14-43:2

  43:20-43:24



  43:25-44:7         Form, leading; Lacks foundation; assumes
                     facts not evidence

  44:8-46:2
  46:3-16

  46:20-47:1
  47:3-48:21

  49:11-49:18

  50:16-51:20


  51:21-24           Form, leading


  51:25-52:1

  52:2-3             Form, leading
                     Calls for speculation


  52:4-52:12

  54:2-9

  54:10-12           Form, leading


 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                              Page 21 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21        Entered 04/07/21 11:35:47    Page 22 of 37




      Page: Lines                    Objections                   Counter-designations

  54:13-55:25

  56:1-7             Calls for speculation

  56:9-57:2

  57:16-58:18
  58:20-59:3

  59:16-18

  59:23-60:1

  60:5-13

  66:3-67:2          Form, leading

  67:11-68:22        Form, leading; Question and answer based
                     on reading from document that constitutes
                     inadmissible hearsay

  68:23-24           Form, leading

  68:25-69:8
  68:10-13
  70:13-71:7         Question and answer based on reading from
                     document that constitutes inadmissible
                     hearsay

  71:8-10
  71:12-72:1

  72:9-13            Form, leading
                     Argumentative

  72:15-73:4

  74:13-75:3

  75:14-17
  75:19-80:8

  81:3-8                                                         82:8-83:9
  81:11--82:7


 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                              Page 22 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21        Entered 04/07/21 11:35:47    Page 23 of 37




      Page: Lines                    Objections                      Counter-designations

  83:14-84:11

  87:17-25
  88:3-6, 9-20

  89:18-90:14

  90:22-92:23

  95:5-95:23

  96:9-22

  99:10-14
  99:16-100:16

  101:20-102:13

  101:14-20          Form, leading, speculation



  101:21-103:7
  103:9-15
  103:19-105:6

  105:19-25

  106:11-14

  107:8-25           Calls for legal conclusion


  108:1-110:7

  110:8-112:13       Calls for legal conclusion

  112:14-24

  112:25-113:9       Calls for legal conclusion; Testimony
                     discloses attorney-client privilege belonging
                     to NRA




 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                              Page 23 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21        Entered 04/07/21 11:35:47    Page 24 of 37




      Page: Lines                    Objections                      Counter-designations

  113:9-114:5        Questions and answers based on reading
                     from document that constitutes inadmissible
                     hearsay

  114:20-21


  114:20-115:18      Questions and answers based on reading
                     from document that constitutes inadmissible
                     hearsay

  115:21-118:19

  118:20-23          Testimony discloses attorney-client
                     privilege belonging to NRA Board

  118:24-119:8

  123:17-124:23

  124:24-125:3       Testimony discloses attorney-client
                     privilege belonging to NRA

  126:8-129:18       Hearsay statements from unnamed board
                     members; Questions and answers based on
                     reading from document that constitutes
                     inadmissible hearsay
  129:19-130:17

  130:18-131:2       Question calls for and testimony offers legal
                     opinion

  135:6-138:8        Testimony discloses attorney-client
                     privilege belonging to NRA

  137:19-138:8       Testimony discloses attorney-client
                     privilege belonging to NRA

  138:9-15

  138:16-23          Testimony discloses attorney-client
                     privilege belonging to NRA

  139:21-142:5


 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                              Page 24 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21        Entered 04/07/21 11:35:47    Page 25 of 37




      Page: Lines                    Objections                    Counter-designations

  143:4-147:13

  148:22-149:5

  149:6-23           Question calls for and testimony answer
                     offers speculation

  149:24-151:16

  151:16-21          Testimony discloses attorney-client
                     privilege belonging to NRA

  151:22-157:15

  159:11-161:15

  162:2-163:16


  163:17-163:23      Testimony discloses attorney-client
                     privilege belonging to NRA

  163:23-164:15

  164:16-166:22      Questions and answers based on reading
                     from document that constitutes inadmissible
                     hearsay

  166:23-170:7

  170:8-12           Form, leading

  170:13-172:24
  173:4-174:23

  175:2-23

  176:9-178:24
  179:4-8

  179:14-185:12

  185:12-17          Testimony discloses attorney-client
                     privilege belonging to NRA



 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                              Page 25 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21          Entered 04/07/21 11:35:47    Page 26 of 37




      Page: Lines                      Objections                    Counter-designations

  185:18-186:17

  189:13-190:16


  190:17-195:1         Questions and answers based on reading
                       from document that constitutes inadmissible
                       hearsay

  195:2-197:6

  199:17-203:12

  203:24-204:9, 11
  204:14-206:13

  206:17-18


  206:24-207:18        Questions and answers based on reading
                       from document that constitutes inadmissible
                       hearsay

  207:19-208:20

  208:21-210:22        Questions and answers based on reading
                       from document that constitutes inadmissible
                       hearsay

  211:1-213:11         Questions and answers based on reading
                       from document that constitutes inadmissible
                       hearsay


  213:12-216:23

  219:1-220:3

  221:20-23

  222:7-8, 222:21-25
  223:1-3

  223:10-224:15        Speculation; foundation
  224:17-25

 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                                Page 26 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21        Entered 04/07/21 11:35:47    Page 27 of 37




      Page: Lines                    Objections                   Counter-designations


  227:11-229:12

  229:13-230:3       Speculation; Lacks foundation
  230:4-237:2

  237:10-240:4

  240:5-13           Speculation; Lacks foundation

  240:14-241:19

  243:8-244:3


  244:7-11, 13-17    Lacks foundation; Hearsay


  244:20-245:22      Testimony discloses attorney-client
                     privilege belonging to NRA

  245:23-25

  252:25-256:5

  256:14-17          Leading; argumentative (260:2-6, 14-24,
  256:19-260:10      261:14-16, 261:19-262:2)
  260:14-261:16
  261:19-262:5       Speculations
  262:7-8

  262:20-263:5

  263:16-20

  265:6-11           Question and answer based on reading from
                     document that constitutes inadmissible
  265:21-24          hearsay

  266:1-7            Question and answer based on reading from
                     document that constitutes inadmissible
                     hearsay




 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                              Page 27 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21          Entered 04/07/21 11:35:47    Page 28 of 37




      Page: Lines                      Objections                   Counter-designations

  266:10-14            Question and answer based on reading from
                       document that constitutes inadmissible
                       hearsay

  266:17-22            Question and answer based on reading from
                       document that constitutes inadmissible
                       hearsay



 Deposition of Wilson Phillips, taken March 29, 2021

      Page: Lines                      Objections                   Counter-designations

  15-11-14

  16:21-18:12

  18:20-20:12

  20:13-21:3

  21:4-24:23           Vague and ambiguous (21:10-22:8)

  25:3-7

  25:11-17             Incomplete                                  25:18-22

  25:20-26:12

  26:21-27:3

  27:11-28:24          Incomplete                                  27:4-17 - 28:25-29:7

  29:10-30:13                                                      30:14-24

  31:24-32:24

  33:18-35:14

  35:24-36:4           Relevance                                   36:5-18

  36:19-37:8           Relevance


 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                                Page 28 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21        Entered 04/07/21 11:35:47     Page 29 of 37




      Page: Lines                    Objections                    Counter-designations

  37:19-37:22        Relevance

  38:10-40:8

  43:9-44:9          Hearsay, lacks foundation, improper
                     hypothetical (43:9-15)

  44:13-25

  45:4-47:1

  52:11-55:5

  55:19-58:6         Calls for speculation (57:18-58:1)

  58:15-62:13        Misstates testimony (59:11-22); Document
                     speaks for itself (60:3-5); Foundation and
                     speculation (60:23-25, 61:5-14)

  63:6-64:10

  66:1-67:16

  68:10-76:11        Foundation and speculation (73:25 – 76:11)

  76:12-16

  76:23-77:14

  78:8-81:14         Foundation and speculation                   81:5-82:10

  81:22-90.3

  90:16-91.3

  91:23-92:8

  92:16-93:24        Foundation and speculation

  96:15-96:25        Foundation and speculation

  97:7-98:9                                                       98:16-18



 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                               Page 29 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21        Entered 04/07/21 11:35:47       Page 30 of 37




      Page: Lines                    Objections                     Counter-designations

  98:19-98:22

  100:11-104:6       Foundation and speculation

  108:17-111:2       Foundation and speculation

  11:23-113:13       Foundation and speculation

  115:7-116:9

  117:15-121:19

  121:21-123:1                                                     123:2-123:16

  124:12-125:17      Foundation, speculation, assumes facts not
                     in evidence (125:10-14)

  126:9-127:3        Foundation and speculation (126:9-20)

  127:10-22

  128:1-8            Vague, calls for a legal conclusion,
                     improper opinion; relevance

  128:11-19

  129:9-147:13       Foundation and speculation (129:18-132:19;
                     133:11-134:3; 134:16-135:23; 136:18;
                     139:19-140:9; 146:4-20); Assumes facts not
                     in evidence (140:10-11; 140:21-22; 141:7-9;
                     142-7-8); Document speaks for itself, calls
                     for a legal conclusion (143:13-146:3);
                     Misstates testimony (146:21-147:13)

  148:23-150:2       Foundation

  152:12-153:11      Foundation (152:12-153:6)

  153:12-154:2       Speculation and assumes facts not in
                     evidence (153:12-14)

  157:8-12



 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                              Page 30 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21        Entered 04/07/21 11:35:47    Page 31 of 37




      Page: Lines                    Objections                   Counter-designations

  157:20-159:2       Foundation and speculation

  160:10-163:21      Foundation and speculation (161:17-21;
                     162:2-16; 163:6-10)

  164:17-174:14      Vague (164:17-165:14); Foundation
                     (165:22-166:7; 173:23-25); Speculation
                     (170:22-171:17)

  175:25-176:9

  176:18-19

  177:1-3

  178:4-181:19       Foundation (178:4-179:2); Foundation and
                     speculation (180:25-181:6)

  182:5-17           Foundation and speculation

  184:13-19          Foundation and speculation

  185:7-13

  185:20-186:1       Assumes facts not in evidence

  186:11-187:9       Foundation and speculation

  187:23-188:7

  191:7-192:19       Foundation and speculation

  193:14-194:5

  204:14-212:13      Foundation: document speaks for itself;
                     Assumes facts not in evidence (206:8)

  212:19-20

  213:4-215:16       Calls for a legal conclusion (215:5-13)

  216:14 – 218:22    Foundation and speculation (216:19-21);
                     Relevance and improper opinion (218:14-
                     17)

 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                              Page 31 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21        Entered 04/07/21 11:35:47    Page 32 of 37




      Page: Lines                    Objections                   Counter-designations


  219:14-22

  220:8-24

  221:7-222:19       Vague; Speculation

  225:4-7

  226:1-5

  226:12-16

  226:21-227:10      Foundation, hearsay, assumes facts not in
                     evidence

  227:25-228:5       Foundation, vague, assumes facts not in
                     evidence
  228:6-228:25

  229:8-21

  230:3-9                                                        230:10-11

  230:13-21

  232:19-234:7       Relevance, improper opinion, the document
                     speaks for itself, speculation (231:17-
                     232:13)

  234:11-235:18      Foundation

  236:3-7            Foundation and speculation

  236:11-12          Foundation and speculation

  237:10-15          Hearsay

  237:17-25

  239:2-14           Relevance, improper opinion, foundation,
                     and speculation



 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                              Page 32 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21           Entered 04/07/21 11:35:47    Page 33 of 37




      Page: Lines                       Objections                   Counter-designations

                       (Confidential)

  240:23-241:4         Foundation and speculation

  281:15-282:11                                                     284:23-287:13


 Deposition of Gayle Stanford, taken March 25, 2021

      Page: Lines                       Objections                   Counter-designations

  13:2-8

  13:25-14:8

  14:13-19

  14:21-15:25

  16:1-12

  16:13-17:8

  17:17-19:4

  20:7-9

  22:7-15                                                           22:16-17

  23:7-14

  24:14-25:4

  25:24-26:13

  26:14-27:15

  28:3-25

  29:1-3                                                            29:3-11

  31:11-35:5           Vague; Hearsay (34:15-34:23)



 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                                 Page 33 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21       Entered 04/07/21 11:35:47    Page 34 of 37




      Page: Lines                   Objections                   Counter-designations

  36:1-3

  36:5-25

  37:12-38:2

  40:8-41:2

  41:15-42:22

  42:25-43:21                                                   44:4-5

  44:20-45:9

  45:23-49:11        Speculation (46:16-46:22)

  49:12-14                                                      49:15-20

  49:21-50:11        Vague

  50:12-15

  50:18-51:10

  51:25-53:4

  53:8-22

  54:10-22

  55:14-56:7

  57:25-59:14

  60:18-23

  60:25-61:11

  61:13-25

  62:24-63:16




 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                             Page 34 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21        Entered 04/07/21 11:35:47    Page 35 of 37




      Page: Lines                    Objections                   Counter-designations

  65:18-66:11        Misstates testimony

  66:17-67:15

  67:16-22

  67:23-68:7         Calls for speculation

  68:19-24

  75:21-76:8

  86:23-87:6                                                     87:7-16

  87:17-89:12

  91:9-17

  91:23-93:21                                                    93:22-25

  95:1-96:25

  97:5-98:2

  118:17-119:2

  119:7-121:15

  122:1-18           Speculation (122:13-18)

  122:19-124:5       Outside scope of direct




 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                              Page 35 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21   Entered 04/07/21 11:35:47       Page 36 of 37




 Dated: April 7 , 2021                   Respectfully submitted,


                                         /s/ Gregory E. Garman
                                         Patrick J. Neligan, Jr., SBN 14866000
                                         Douglas J. Buncher, SBN 03342700
                                         John D. Gaither, SBN 24055516
                                         NELIGAN, LLP
                                         325 North St. Paul, Suite 3600
                                         Dallas, Texas 75201
                                         Telephone: 214-840-5333
                                         Facsimile: 214-840-5301
                                         pneligan@dneliganlaw.com
                                         dbuncher@neliganlaw.com
                                         jgaither@neliganlaw.com
                                         Gregory E. Garman
                                         Nevada Bar No. 6654, admitted pro hac vice
                                         William M. Noall
                                         Nevada Bar No. 3549, admitted pro hac vice
                                         Dylan Ciciliano
                                         Nevada Nar No. 12348, admitted pro hac vice
                                         GARMAN TURNER GORDON LLP
                                         7251 Amigo Street, Suite 210
                                         Las Vegas, Nevada 89119
                                         T: 725-777-3000 / F: 725-777-3112
                                         ggarman@gtg.legal
                                         wnoall@gtg.legal
                                         dciciliano@gtg.legal
                                         Counsel for Debtors




 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                           Page 36 of 37
Case 21-30085-hdh11 Doc 504 Filed 04/07/21        Entered 04/07/21 11:35:47       Page 37 of 37




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document

 has been served on all parties receiving notice by and through the Court’s CM/ECF system on

 April 7, 2021.


                                                          /s/ Caitlin Halm
                                                          Caitlin Halm, an employee of
                                                          Garman Turner Gordon LLP




 DEBTORS’ OBJECTIONS TO ACKERMAN MCQUEEN, INC.’S
 DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS THERETO
                                                                                Page 37 of 37
